           Case 1:20-cv-09536-GHW Document 10 Filed 12/26/20 Page 1 of 2
                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 12/26/2020
------------------------------------------------------------------X
  JOSUE PAGUADA, on behalf of himself and all others :
  similarly situated,                                             :
                                                                  :
                                                  Plaintiff,      :     1:20-cv-09536-GHW
                              -against-                           :
                                                                  :           ORDER
  FOSSIL FARMS, L.L.C.,                                           :
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
          On December 24, 2020, the parties submitted a stipulation extending the deadline for

Defendant to answer or otherwise respond to the complaint. Dkt. No. 9. Defendant’s response to

the complaint was due no later than December 23, 2020. The Court declines to endorse the parties’

stipulation.

         The parties are reminded that they must review and comply with the Court’s Individual

Rules of Practice in Civil Cases. Pursuant to Individual Rule 1(E), all requests for adjournments or

extensions of time must be made by letter and must state: (1) the original due date; (2) the number

of previous requests for adjournment or extension of time; (3) the reason for the current request; (4)

whether the adversary consents and, if not, the reason given by the adversary for refusing to

consent; and (5) proposed alternative dates and, absent an emergency, the request must be made at

least two business days prior to the original due date. Pursuant to Individual Rule 1(F), immediately

following the filing of any proposed order or stipulation, parties are directed to submit a joint letter

to the Court, stating (1)the reason for the request that the Court enter the proposed order or

stipulation; (2) the position of each of the parties with respect to the proposed order or stipulation;

(3) the basis for the Court’s legal authority to enter the proposed order or stipulation; and (4) any
         Case 1:20-cv-09536-GHW Document 10 Filed 12/26/20 Page 2 of 2



other information that the parties believe would provide context for the Court’s evaluation of the

request. Any renewed application must comply with the Court’s Individual Rules of Practice.

      SO ORDERED.

 Dated: December 26, 2020                          _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                  2
